Citation Nr: 0915304	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-26 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Veteran's hospice nurse




ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969.  He died in December 2003.  The appellant is 
the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought.

In February 2006, the Board remanded the Veteran's claim 
because the appellant had requested a Travel Board hearing on 
her VA Form 9, and she had not been provided one at that 
time.

The appellant testified before the undersigned Veterans Law 
Judge at a personal hearing in May 2008.  A transcript of the 
hearing has been associated with the claims file.

In October 2008, the Board requested a specialist's opinion 
regarding the etiology of the Veteran's glioblastoma 
multiforme (brain tumor).  A copy of the opinion is of 
record.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from 1968 
to 1969.

2.  The Certificate of Death indicates the Veteran died in 
December 2003 due to a glioblastoma multiforme.  An autopsy 
was not performed.

3.  During his lifetime, the Veteran had no established 
service-connected disabilities.

4.  Glioblastoma multiforme was not present in service or 
until years thereafter and is not etiologically related to 
the Veteran's active service, to include exposure to Agent 
Orange.


CONCLUSIONS OF LAW

1.  The Veteran was exposed to Agent Orange during his 
service in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(6)(iii) (West 2002).

2.  Glioblastoma multiforme was not incurred in or aggravated 
by active duty service, and Agent Orange exposure did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in correspondence 
dated in April 2004 of the information and evidence needed to 
substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claim on appeal.  
Specifically, VA did not inform the appellant of how an 
effective date is assigned.  The record, however, shows that 
any prejudice that failure caused was harmless, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim, and thus any questions as to 
the appropriate effective date to be assigned are rendered 
moot.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the application of 38 U.S.C.A. § 5103(a) in the context of a 
claim for dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a veteran was service-connected for any condition 
during his lifetime, the notice in such a claim must include, 
inter alia, a statement of the conditions (if any) for which 
a veteran was service-connected at the time of his or her 
death.  Id. at 352-53.  While VA did not provide a formal 
Hupp letter, the appellant has demonstrated throughout the 
record that she had actual knowledge that the Veteran was not 
service connected for any disability, and that she had to 
prove by competent evidence that a nexus existed between the 
Veteran's glioblastoma multiforme and active duty service.  
See Board hearing transcript; August 2005 Form 9.  Hence, no 
further notice is in order.

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records and 
private treatment records have been obtained.  The appellant 
was afforded an opportunity for a hearing, and a specialist's 
opinion was obtained in October 2008.  Hence, the case is 
ready for adjudication.

Legal criteria

Direct service connection may not be granted without medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the cause of death.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse if the veteran died from a 
service-connected disability.                38 U.S.C.A. § 
1310; 38 C.F.R. § 3.5 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, certain diseases shall be 
presumed to be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  Glioblastoma multiforme is not such a 
disease.  38 C.F.R. §§ 3.307, 3.309(e).
Under the Agent Orange Act of 1991, Public Law No. 102-4, § 
2, 105 Stat. 11 (1991), the Secretary receives periodic 
reviews and summaries of the scientific evidence concerning 
the association between exposure to herbicides and diseases 
suspected to be associated with those exposures from the 
National Academy of Sciences (NAS).  Based on the cumulative 
scientific data reported by NAS since 1993, the Secretary has 
determined that there is no positive association between 
herbicide exposure and specific conditions.  Positive 
association means that the evidence that a disease is 
associated with Agent Orange does not equal or outweigh the 
evidence against an association.  Brain tumors are included 
in the conditions that the Secretary has identified as having 
no positive association to Agent Orange.          See 72 Fed. 
Reg. 32, 395-407 (June 12, 2007).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes the appellant's written 
contentions, service treatment records, private medical 
records, personal hearing transcript, and internet research 
provided by the appellant.  Although this Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claim file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Following a June 2003 report of the abrupt onset of weakness 
and numbness in his left arm and leg, the Veteran was 
examined and found to have a glioblastoma multiforme.  The 
Veteran died in December 2003 due to this disease.  At the 
time of his death he was not service connected for any 
disorder.  The Veteran served on active duty in the Republic 
of Vietnam, and he is therefore presumed to have been exposed 
to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  
The appellant contends that the Veteran's exposure to 
herbicides, to include Agent Orange, materially contributed 
to and hastened his death.  The Veteran's service medical 
records reveal no evidence of glioblastoma multiforme in 
service, and post-service records reveal no complaints or 
pertinent findings pertaining to glioblastoma multiforme 
until June 2003-over 34 years following the Veteran's 
separation from active duty.  While not a dispositive factor, 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

The record contains extensive medical records documenting the 
months between the time the Veteran was diagnosed with 
glioblastoma multiforme and the time of his death.  The Board 
observes, however, that no doctor has provided a competent 
nexus opinion stating that his glioblastoma multiforme was 
caused by exposure to pesticides, to include Agent Orange.  
In a November 2008 opinion, a VA oncologist reviewed the 
Veteran's claims file, and opined that his research showed it 
was less likely than not that a glioblastoma multiforme was 
caused by or related to Agent Orange.  Furthermore, as 
explained above, under the Agent Orange Act of 1991, the 
Secretary has determined based on scientific evidence 
provided by the NAS, that there is no positive association 
between herbicide exposure and brain tumors.

At her personal hearing, the appellant provided additional 
evidence, consisting of internet research.  While the Board 
has reviewed these internet articles, this evidence is too 
general and inclusive to be of any probative value.  Sacks v. 
West, 11 Vet. App. 314, 317 (1998) (a medical article that 
contained a generic statement regarding a possible link 
between a service-incurred mouth blister and a present 
pemphigus vulgaris condition did not satisfy the nexus 
element); see also Libertine v. Brown, 9 Vet. App. 521, 522-
23 (1996).

During her research, the appellant also discovered the case 
of another veteran exposed to Agent Orange.  That veteran was 
found to be service connected for glioblastoma multiforme, 
and she argued that her late husband should therefore also be 
entitled to service connection.  The Board first notes that 
cases before the Board do not establish a precedent, and each 
case is decided on a case-by-case basis.  See 38 C.F.R. § 
20.1303 (2008).  The Board also notes that the evidence 
provided by the appellant specifically clarifies that the 
other veteran was found to be service connected because 
medical experts provided detailed evidence to VA to support 
his claim that his cancer most likely resulted from his 
prolonged and excessive exposure to Agent Orange.  The 
evidence also notes how difficult it is to receive 
entitlement to service connection for glioblastoma 
multiforme.

No competent evidence of an opinion relating the Veteran's 
disease to service is contained in the record.  The 
undersigned held the record open for 60 days following the 
hearing to allow the appellant an opportunity to provide a 
competent nexus opinion, if available.  The undersigned 
Veterans Law Judge also granted the appellant an additional 
90-day extension.  Nothing was offered by the appellant 
within that time period.

Therefore, neither direct nor presumptive service connection 
is warranted for the veteran's glioblastoma multiforme under 
38 U.S.C.A. §§ 1110, 1116, or 38 C.F.R. § 3.309(e).  
Accordingly, entitlement to service connection for the cause 
of the Veteran's death is denied.

In reaching this decision, the Board considered the 
appellant's sincerely held believe that the Veteran's 
glioblastoma multiforme was due to service to include his in- 
service exposure to Agent Orange and other herbicides.  The 
appellant, however, is not shown to have either the medical 
or scientific training which would render her competent to 
offer such an opinion.  Hence, her opinion as to the etiology 
of the Veteran's cancer has no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death.  In so concluding, the 
Board in no way minimizes the Veteran's honorable and 
faithful service to the United States.  The Board, however, 
is obligated to decide cases based on the law and the 
evidence, and not on equity.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).

Finally, the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


